Martin, J.,

delivered the opinion of the court.
The plaintiffs state that, heretofore, they were in partnership, under the firm of Menniss, Lynch & Co., and that the defendant became indebted to'them. They had judgment accordingly, and the defendant prayed for and obtained an appeal from a judgment which he alleges was obtained against him by Hugh Lynch fy Co., and gave bond to that firm. The citation issued to Hugh Lynch & Co., and the record of the suit in which the plaintiffs had judgment was brought up. They have prayed for a dismissal of the appeal, on the ground that there was in fact none taken against them, no bond having been given, or citation issued to them.
*248The appellant does not appear in this court. It would be difficult to find any reason for sustaining the appeal.
It is, therefore, ordered and decreed, that it be dismissed, with costs.